Exhibit 10.02

 

NORTH CAROLINA

         LEASE   

GUILFORD COUNTY

     

THIS LEASE, made this 1st day of April, 2008 by and between BYERS PROPERTIES,
L.L.C., a North Carolina limited liability company, hereinafter called the
“Landlord”, and COMPUTER SOFTWARE INNOVATIONS, INC., a Delaware corporation,
hereinafter referred to as “Tenant”.

WITNESSETH:

That in consideration of the mutual covenants hereinafter contained, the parties
hereto agree as follows:

1. Premises. The Landlord hereby leases to the Tenant, and the Tenant leases
from the Landlord those certain premises having the address of 8518 Triad Drive,
Colfax, Guilford County, North Carolina, which said premises are more
particularly described on Exhibit “A” attached hereto and incorporated herein by
reference.

2. Use. Tenant shall use the leased premises for general office and warehousing
and for no other purpose.

3. Term. The term of this Lease shall commence upon the 1st day of April, 2008
and shall continue for a period of 3 years through and including March, 2011,
unless sooner terminated as herein set forth.

4. Rental. Starting April 1, 2008 and continuing throughout the term of this
Lease, Tenant shall pay to Landlord annual rent of Seventy Nine Thousand Eight
Hundred Seventy Five Dollars ($79,875.00), the same to be paid in equal monthly
installments of Six Thousand Six Hundred Fifty Six and  25/100
Dollars($6,656.25) each, in advance, on the first day of each month without
demand, deduction or offset whatsoever, at the address specified herein for the
giving of notices or to such other place as Landlord may from time to time
designate.

5. Compliance with Applicable Law and Regulation; Indemnity. The premises are
leased to the Tenant subject to all zoning restrictions and all ordinances, and
to all building restrictions and regulations, adopted by any governmental
subdivision having



--------------------------------------------------------------------------------

jurisdiction, which may now or hereafter affect the premises; and the Tenant
agrees that it will make no unlawful or offensive use of the premises, and it
will occupy and maintain the premises, and will use and maintain any equipment
appliances, or apparatus therein or thereon, in accordance with the laws,
ordinances, regulations, and requirements of any governmental authority with
jurisdiction affecting the same. Tenant agrees to abide by all applicable laws
and regulations respecting the use of the premises, including, but not limited
to, all environmental laws and regulations. Tenant warrants that it will not
store or manufacture any substances that are deemed to be contaminating or
hazardous substances in or on the premises, except in strict accordance with
applicable laws and regulations. The Tenant shall dispose of any such substances
only in strict accordance with applicable laws and regulation. Tenant agrees to
indemnify the Landlord and to hold him harmless from and against any costs,
damages and/or attorneys’ fees incurred by Landlord resulting from Tenant’s
violation of any applicable laws of regulations or use of any hazardous or
contaminating substances in or about the premises.

6. Landlords’ Duty to Repair. The Landlord, at his own expense, shall maintain
and keep in good repair the roof and the outside walls (other than doors and
windows) of the building located on the leased premises. The Landlord shall have
no obligation to maintain any doors or windows or to repair any glass in or
about the premises which are necessitated or occasioned by the carelessness,
negligence, or improper conduct of any agent or employee of the Tenant, or by
the failure of the Tenant to make any repair it was obligated to make, or by the
manner in which repairs or alterations to the premises are made on behalf of the
Tenant; and the Tenant agrees that it will make any and all repairs to the
premises which are so necessitated or occasioned, at its own expense and as
promptly as reasonably possible. Tenant further agrees to notify the Landlord
immediately, and by the most expeditious means, of a need for any repairs that
it is the responsibility of Landlord to make, in order to prevent unnecessary
damage to the premises.

7. Tenant’s Duty to Repair. The Tenant, at its own cost and expense, shall
maintain and keep in good repair the entire leased premises with the exception
of the roof and the outside walls of the building located on the lease premises.
Tenant shall maintain and keep in good repair the parking lot, all plumbing,
electrical, heating and air conditioning, fire sprinkler and all other equipment
and



--------------------------------------------------------------------------------

systems in or upon the premises; shall replace any and all broken plate, window
or other glass in or about the premises; shall pay for all heat, water, lights,
electricity, and other utilities required or used in or about the premises and
shall procure at its own expense an annual inspection of the sprinkler system
and shall return the premises at the expiration of termination of this Lease, or
of any extension thereof, in good condition and repair, reasonable wear and tear
and damage by fire or other hazards included in the standard extended coverage
insurance form excepted; provided, however that if such damage is caused by the
negligent or intentional act of the Tenant, its agents, servants, employees,
independent contractor, customers, or guests, then the Tenant shall be liable to
the Landlord for such damage.

8. Taxes and Assessments: Additional Rents. The Tenant shall be responsible for
all ad valorem taxes and assessments properly levied, assessed or imposed
against the leased premises; provided, however, that the Landlord and Tenant
shall prorate the taxes for the first and last lease years. The Landlord shall
forward copies of all tax bills and assessment statements to the Tenant within
thirty (30) days after receipt of such bills by the Landlord, and Tenant shall
promptly pay such bills to the Landlord as additional rent hereunder. The Tenant
shall pay all taxes assessed against any machinery, fixtures, and other personal
property which it may install or store in the leased premises.

9. Assignment and Subletting. The Tenant shall have no right to assign this
Lease or to sublet the whole or any part of the premises without the prior
written consent of the Landlord, which consent shall not be unreasonably
withheld; but in the event the Landlord shall consent to such assignment or
subleasing, the Tenant shall still remain liable for all of its obligations
hereunder, including, but not limited to, the payment of rental.

10. Hazard Insurance; Additional Rents. The Tenant shall keep its contents,
furniture, furnishings, fixtures and other property located on the leased
premises insured for its current value against the hazards of fire or any other
casualty, which is among the hazards included in the standard extended coverage
insurance form. The Landlord will be responsible for insuring the building and
roof at a value determined by the Landlord, with the Tenant reimbursing the
Landlord for the premiums payable on such insurance. Notwithstanding anything
herein to the contrary, each of the parties releases, to the extent of its
insurance coverage, the other party



--------------------------------------------------------------------------------

from all liability for the loss or damage caused by fire or any other casualty
which is among the hazards included in the insurance coverage maintained by the
party, even if such fire or other casualty shall be caused by the fault or
negligence of the other party, its agents, or employees; provided, however, that
this release shall be effective only with respect to loss or damage occurring
during the time that the insured party’s insurance policies contain provisions
permitting the insured party to waive any right of recovery, prior to loss, for
such loss or damage.

11. Prohibited Acts. The Tenant shall not do, or knowingly permit to be done,
any act or thing which will invalidate or be in conflict with the insurance
policies covering the building located on the leased premises, or permit
anything to be done in or upon the premises or bring or keep anything therein or
thereon, which will increase the rate of insurance on the building located on
the leased premises. The Tenant further agrees that, at its own cost and
expense, it will promptly comply with all rules, orders, regulations, and
requirements of the North Carolina Board of Fire Underwriters, or any other body
succeeding to its functions.

12. Alterations to the Premises. The Tenant shall not make any alterations,
additions, or improvements to the premises without the prior written consent of
the Landlord, which consent will not be unreasonably withheld. Any and all
alterations, additions, or improvements which are made to the premises during
the term of this Lease or any renewal shall immediately become the property of
the Landlord, and (unless the Landlord shall demand otherwise) shall remain upon
and be surrendered to the Landlord with the premises at the expiration or
termination of the lease. Upon the termination of the Lease, the Tenant, upon
demand from the Landlord, shall remove at its own costs and expense any
alterations made by it and shall restore the leased premises to its original
condition at the commencement of the term of this Lease, ordinary wear and tear
accepted. The Tenant, however, at the expiration or termination of this Lease,
may remove from the premises all moveable trade fixtures, machinery, furniture
and equipment which it may have placed in the premises at its own expense, or
may have otherwise acquired; but the Tenant agrees that it will repair at its
own expense, any and all damage or disfigurement to the premises caused by such
removal.



--------------------------------------------------------------------------------

Any and all alterations, additions or improvements to the premises shall be done
at Tenant’s sole cost and expense, and the General Contractor or General
Contractors must be approved in writing by the Landlord, which approval will not
be unreasonably withheld.

The tenant shall save and hold the Landlord harmless from and against any and
all costs and expense whatsoever (including attorney’s fees) in connection with
or relating to such alterations, additions or improvements to the premises.
Tenant will pay or cause to be paid all costs and charges for the alterations,
additions and improvements and for all materials and labor furnished for or in
connection therewith. Tenant shall immediately cause to be discharged and/or
“bonded off” any mechanics’ or material men’s liens that may be filed in
connection with such alterations, additions or improvements to the premises. Any
such liens filed of record must be discharged or “bonded off” within thirty
(30) days after such lien or liens first become a matter of public record in
Guilford County, North Carolina.

The Tenant shall make it clear under all circumstances that it is the Tenant
(and not the Landlord) who are undertaking such alterations, additions,
improvements or repairs. Tenant shall advise, directly and in writing, all of
its first-tier General Contractors that the Landlord has no responsibility
whatsoever for the payment of any costs, charges or bills relating to the
alterations, additions or improvements to the Premises. The Landlord may also
give such notice to the General Contractors. Depending upon the scope of the
project, the Landlord has the right in his sole discretion to demand, as a
condition of granting his approval for any proposed alterations, additions, or
improvements, that the Tenant purchase a payment bond for the benefit of the
Landlord.

13. Indemnity; Public Liability Insurance. The Landlord shall not be liable for
any injury to person or damage to property caused by or resulting from the use
or condition of the premises or the improvements thereon, or for steam,
electricity, gas water, rain, ice or snow, or any leak or flow from or into any
part of the premises or from defective plumbing, pipes and wiring, or from any
defective machinery or equipment used in the premises or caused by or resulting
from carelessness in the operation of any equipment on the premises and the
Tenant expressly agrees to indemnify the Landlord against and hold him harmless
from all claims for damage to property or injury to persons arising out of the
use or occupancy of the premises by the Tenant, or its employees, agents,
customers,



--------------------------------------------------------------------------------

or licensees, or out of the performance of any work on or the making of any
repairs to the premises by the Tenant, or its employees or agents, or by any
independent contractor engaged by the Tenant.

The Tenant, at its own expense, shall also carry throughout the term of this
Lease general public liability insurance protecting both the Tenant and the
Landlord (naming Landlord as additional insured) against any and all liability
occasioned by accident or disaster occurring in or on the premises, to an amount
of at least $500,000.00 with respect to any one person and $1,000,000.00 with
respect to any one accident or disaster, and the said liability insurance shall
cover both the premises and the parking lot and any adjoining sidewalks and
shall contain provisions that the policies are non-cancelable except with ten
(10) days notice in writing to the Landlord. A copy of the certificate of
insurance shall be provided to the Landlord.

14. Condemnation. If the whole or any portion of the leased premises substantial
enough to affect the use thereof by the Tenant shall be taken or condemned by
any competent authority for any public or quasi public use or purpose, then and
in such event, this Lease shall be terminated as of the date when possession of
the portion so taken shall be taken for such use or purpose. The current rental,
in any such case, shall be apportioned between the Landlord and the Tenant; but
there shall be no apportionment of the award made to the Landlord for such
taking or condemnation and the proceeds thereof shall belong solely to the
Landlord.

15. Damage by Fire or Other Casualty. If the Premises are rendered partially or
wholly untenantable by fire or other casualty, and (i) cannot be materially
restored within one hundred eighty (180) days of such damage, or (ii) the
Premises are damaged or destroyed at any time during the last eighteen
(18) months of the term of this lease then the Tenant or Landlord may terminate
this lease as of the date of such fire or casualty. Tenant or Landlord shall
exercise their option to terminate by written notice to the other within thirty
(30) days of such fire or other casualty. For purposes hereof, the Premises
shall be deemed “materially restored” if they are in such condition as would not
prevent or materially interfere with Tenant’s use of the Premises for the
purpose for which it was then being used.



--------------------------------------------------------------------------------

If this lease shall be terminated pursuant to this paragraph, the term of this
lease shall end on the date or damage as if that date had been originally fixed
in this lease for the expiration of the term hereof.

If this lease is not terminated following damage by fire or other casualty, then
Landlord shall proceed with all due diligence to repair and restore the premises
at Landlord’s cost; provided, however, in no event will Landlord be required to
rebuild, repair or replace any part of the partitions, fixtures, additions and
other improvements which may have been placed in or about the premises by Tenant
except to the extent covered by insurance.

Tenant agrees that during any period of restoration or repair of the Premises,
Tenant shall continue the operation of Tenant’s business within the Premises to
the extent practicable. During the period from the date of damage until the date
that the untenantable portion of the Premises is materially restored, the rental
shall be reduced to the extent of the proportion of the Premises which is
untenantable; provided, however, there will be no abatement of rental if damage
was occasioned by the fault or negligence of Tenant, its employees, agents or
invitees.

16. Entry, Inspection by Landlord during Term; Signs for Subsequent Lettings.
The Tenant agrees that agents of the Landlord shall have the right to enter the
premises at all reasonable times to examine the same and to make any repairs
which the Landlord is required to make under this Lease, and to show the
premises to prospective purchasers or lessees; and the Tenant further agrees
that during the six (6) months prior to the expiration of the term of this
Lease, the Landlord shall have the right to place signs and notices on the front
of said premises, or on any part thereof, offering the premises for lease or for
sale.

17. Insolvency of Tenant. The interest of the Tenant under this Lease shall not
be transferable by any execution sale, receivership proceeding, bankruptcy
proceeding, or by operation of law in any manner whatsoever, and in such event
or contingency, or if Tenant shall file a petition in bankruptcy, or be
adjudicated a bankrupt, or make an assignment for the benefit of creditors, or
take advantage of any insolvency act (including state court receivership), then
at the option of the Landlord this Lease shall automatically be terminated, and
upon such termination the Tenant shall have no further interest in the leased
premises nor any further rights under this Lease. Such termination shall be
without prejudice to any other legal remedies, which the Landlord may have



--------------------------------------------------------------------------------

on account of such default by the Tenant, and the Tenant shall not thereby be
relieved of liability under this Lease, but shall be and remain liable for the
payment of the rentals herein reserved.

18. Default by Tenant. If the Tenant shall abandon or vacate the leased premises
for a period in excess of thirty (30) days, or shall neglect to make any payment
of rental when due or neglect to do anything herein agreed to be done by the
said Tenant, then the Landlord may declare this Lease terminated and may
re-enter and take possession of the leased premises. Any termination and
re-entry by the Landlord (whether by way of ejectment or summary ejectment of
the Tenant or otherwise) shall be without prejudice to any other legal remedies
which the Landlord may have on account of such default by the Tenant, and the
Tenant shall not thereby be relieved of liability under this Lease, and shall be
and remain liable for the payment of the rentals herein reserved. In the event
of any breach by the Tenant under the terms of this Lease, the Tenant shall be
responsible for the Landlord’s reasonable attorneys’ fees.

If the Landlord shall elect to terminate the Tenant’s right to possession only
as above provided, without terminating the term hereof, the Landlord shall
exercise reasonable diligence to relet said premises and, in so doing, the
Landlord may enter into the premises and make such renovations and/or repairs as
may be necessary in order to relet the premises (at Tenant’s expense), and relet
said premises or any part thereof for such term or terms (which may be for a
term extending beyond the term of this Lease) and at such rental or rentals and
upon such other terms and conditions as the Landlord in his sole discretion may
deem advisable. Upon each such reletting, all rentals received by the Landlord
from such reletting shall be applied, first, to the payment of any indebtedness
other than rent due hereunder from the Tenant to Landlord; second, to the
payment of any costs and expenses of such reletting, including brokerage fees
and costs of required renovations and/or repairs; third, to the payment of
attorneys’ fees and rent due and unpaid hereunder; and the residue, if any,
shall be held by the Landlord and applied in payment of future rents as the same
may become due and payable hereunder. If such rentals received from such
reletting during any month be less than that to be paid during that month by the
Tenant hereunder, the Tenant shall pay any such deficiency to the Landlord. Such
deficiency shall be calculated and paid monthly.



--------------------------------------------------------------------------------

No such re-entry or taking possession of said premises by the Landlord shall be
construed as an election on his part to terminate this Lease unless a written
notice of such intention be given to the Tenant or unless the termination
thereof be decreed by a Court of competent jurisdiction. Notwithstanding any
such reletting without termination, the Landlord may at any time thereafter
elect to terminate the term of this Lease for such previous breach.

19. Holding Over. If the Tenant shall hold over and remain in possession of the
leased premises after the expiration of the original term of this Lease, or of
any extended term that may later be granted, such possession shall be as a
month-to-month tenant. During such month-to-month tenancy, rent shall be payable
at twice the rate being paid for the last month of the lease term, and the
provisions of this Lease shall otherwise be applicable.

20. Benefit. All rights and liabilities herein given to or imposed upon the
parties to this Lease shall extend to and shall be binding upon the heirs,
executors, administrators, successors, and assigns of the parties.

21. Notices. All rental notices, demands, statements and other notices sent or
required to be sent pursuant to the terms of this Lease shall be sent certified
or registered mail, return receipt requested, and if intended for the Tenant,
shall be addressed to it at the Premises and if intended for the Landlord, shall
be addressed to it at 25 Folkestone Drive, Greensboro, North Carolina, 27403.
Either of the parties to this Lease, however, may designate a new address for
the purpose of this paragraph by giving notice in writing to the other. Notices
shall be deemed given on the day they are deposited with the United States
Postal Service for mailing.

22. Tenant takes Premises “AS IS”. Tenant has examined the premises before
executing this lease and Tenant’s entry into possession shall constitute
conclusive evidence that as of the date thereof the premises were in good order
and satisfactory condition.

23. Entire Agreement; Merger. This Lease represents the entire agreement of the
parties respecting the subject leased premises. There are no promises or
covenants concerning the leasehold that have not been set forth herein. The laws
of the State of North Carolina shall govern this Lease. This Lease may not be
amended except by a writing signed by both parties.



--------------------------------------------------------------------------------

[Signature Page to Follow]

IN WITNESS WHEREOF, the Landlord and the Tenant have hereunto set their hands
and seals in duplicate originals, on the day and year first above written.

 

LANDLORD: BYERS PROPERTIES, L.L.C. By:  

/s/ Michael L. Byers

  (SEAL)   Michael L. Byers, Member TENANT: COMPUTER SOFTWARE INNOVATIONS, INC.
By:  

/s/ Nancy K. Hedrick

  (SEAL)   Nancy Hedrick, CEO  